DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A medical image processing system comprising a medical image diagnosis apparatus and a medical image processing apparatus, the medical image diagnosis apparatus configured to specify…” in claim 10 (the remainder of the claim including the medical image processing apparatus is not 35 USC 112f as these limitations are linked to circuitry).
Because this/these claim limitation(s) (and by dependency, claims 11-17) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 (and by dependency claims 3-9) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10748285. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a broader version of claim 1 (i.e. current claim does not have the limitation “by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region” and the other highlighted differences are more a matter of rephrasing than a substantial change in scope between the inventions. In particular, what the current claims call the third and fourth axis in part (2) are called the first and second axis in part (2) of the 10748285 reference. What the current claim calls the first and second axis in part (1) of this application is a clarification of what is implied by the “depicts the specified . 

Instant Application
2. A medical image processing apparatus, comprising processing circuitry configured to: acquire geometry of a coronary artery depicted in data of images relating to a heart, calculate a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, specify a responsible blood vessel of an ischemic region or a myocardial infarction region; and a display to display (1) the FFR value on a 2D curved planar image that depicts the specified responsible blood vessel wherein a first axis of the 2D curved planar image represents a long axis of the specified responsible blood vessel and a second axis of the 2D curved planar image represents a short axis of the specified responsible blood vessel, and (2) a graph having a third axis fourth axis representing spatial locations for the FFR values, wherein the first and third axes are aligned to a scale of the 2D curved planar image.
US 10748285 B2
1. A medical image processing apparatus, comprising: processing circuitry configured to acquire geometry of a coronary artery depicted in data of images relating to the heart, calculate a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, acquire an ischemic region or a myocardial infarction region relating to the heart, which is determined based on blood flow through a cardiac muscle of the heart, and specify a responsible blood vessel of the ischemic region or the myocardial infarction region by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region; graph having a first axis representing FFR values of the specified responsible blood vessel and a second axis representing spatial locations for the FFR values aligned to a scale of the curved planar image.


Claim 10 (and by dependency claims 11-17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10748285. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a broader version of claim 1 (i.e. current claim does not have the limitation “by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region” and the other highlighted differences are more a matter of rephrasing than a substantial change in scope between the inventions. In particular, what the current claims call the third and fourth axis in part (2) are called the first and second axis in part (2) of the 10748285 reference. What the current claim calls the first and second axis in part (1) of this application is a clarification of what is implied by the “depicts the specified responsible blood vessel, based on the data of the images relating to the heart” in part (1) of the 10748285 reference, an interpretation that is supported by the accompanying figures in the .

Instant Application
10. A medical image processing system comprising a medical image diagnosis apparatus and a medical image processing apparatus, the medical image diagnosis apparatus configured to specify a myocardial region of a heart by contrast imaging; the medical image processing apparatus comprising processing circuitry configured to: acquire geometry of a coronary artery depicted in data of images relating to the heart, calculate a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, specify a responsible blood vessel of an ischemic region or a myocardial infarction region based on the myocardial region specified by the medical image diagnosis apparatus; and a display to display (1) the FFR value on a 2D curved planar image that depicts the specified responsible wherein a first axis of the 2D curved planar image represents a long axis of the specified responsible blood vessel and a second axis of the 2D curved planar image represents a short axis of the specified responsible blood vessel, and (2) a graph having a third axis representing FFR values of the specified responsible blood vessel and a fourth axis representing spatial locations for the FFR values, wherein the first and third axis aligned to a scale of the 2D curved planar image.
US 10748285 B2
1. A medical image processing apparatus, comprising: processing circuitry configured to acquire geometry of a coronary artery depicted in data of images relating to the heart, calculate a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, acquire an ischemic region or a myocardial infarction region relating to the heart, which is determined based on blood flow through a cardiac muscle of the heart, and specify a responsible blood vessel of the ischemic region or the myocardial infarction region by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region; and a display to display (1) the FFR value on graph having a first axis representing FFR values of the specified responsible blood vessel and a second axis representing spatial locations for the FFR values aligned to a scale of the curved planar image.



Claim 18 (and by dependency claims 19-25) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10748285. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a broader version of claim 1 (i.e. current claim does not have the limitation “by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region” and the other highlighted differences are more a matter of rephrasing than a substantial change in scope between the inventions. In particular, what the current claims call the third and fourth axis in part (2) are called the first and second axis in .

Instant Application
18. A non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a method comprising: acquiring geometry of a coronary artery depicted in data of images relating to a heart, calculating a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, specifying a responsible blood vessel of an ischemic region or a myocardial infarction region; and displaying, to a display, (1) the FFR value on a 2D curved planar image that depicts the specified responsible blood vessel wherein a first axis of the 2D curved planar image represents a long axis of the specified responsible blood vessel and a second axis of the 2D curved planar image represents a short axis of the specified responsible blood vessel, and (2) a graph having a third axis representing FFR values of the specified responsible blood vessel and a fourth axis representing spatial locations for the FFR values, wherein the first and third axis aligned to a scale of the 2D curved planar image
US 10748285 B2
1. A medical image processing apparatus, comprising: processing circuitry configured to acquire geometry of a coronary artery depicted in data of images relating to the heart, calculate a fractional flow reserve (FFR) value of the acquired coronary artery, based on the acquired geometry of the coronary artery, acquire an ischemic region or a myocardial infarction region relating to the heart, which is determined based on blood flow through a cardiac muscle of the heart, and specify a responsible blood vessel of the ischemic region or the myocardial infarction region by referring to a dominance map, in which the acquired geometry of the coronary artery and a dominance territory are associated, for the acquired ischemic region or the acquired myocardial infarction region; and a display to display (1) the FFR value on a curved planar image that depicts the specified responsible blood vessel, based on the data of the images relating to the heart and (2) a graph having a first axis representing FFR values of the specified responsible blood vessel and a second axis representing spatial locations for the FFR values aligned to a scale of the curved planar image.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/           Primary Examiner, Art Unit 2661